Exhibit 10.5

 

AMERISOURCEBERGEN CORPORATION

 

RESTRICTED STOCK UNIT AWARD TO EMPLOYEE

 

Participant:

 

Name

 

 

 

Number of Restricted Stock

 

 

Units Granted:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Vesting Date:

 

 

 

RECITALS

 

This Restricted Stock Unit Award (the “Award Agreement”) is made by
AmerisourceBergen Corporation, a Delaware corporation (the “Company”), pursuant
to the AmerisourceBergen Corporation Omnibus Incentive Plan (the “Plan”).

 

WHEREAS, the Company has agreed to grant to the Participant ____ Restricted
Stock Units, subject to certain restrictions and on the terms and conditions
contained in this Award Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the premises contained
herein and intending to be legally bound hereby:

 

1.             Definitions.  Unless otherwise defined herein, capitalized terms
used in this Award Agreement shall have the meanings ascribed to them in the
Plan.  As used herein:

 

(a)         “Award” means an award of Restricted Stock Units hereby granted.

 

(b)         “Date of Grant” means _______________, the date on which the Company
awarded the Restricted Stock Units to the Participant pursuant to the Plan.

 

(c)          “Qualifying Change in Control” means a Change in Control that is a
“change in the ownership or effective control” or a “ change in the ownership of
a substantial portion of the assets” within the meaning of Treasury Regulation
1.409A-3(i)(5).

 

(d)         “Restricted Stock Units” means the _____Restricted Stock Units which
are the subject of the Award hereby granted.

 

(e)          “Shares” mean shares of the Company’s Common Stock.

 

(f)           “Taxes” means the federal, state and local income and employment
taxes required to be withheld in connection with the vesting and issuance of the
Shares (or other amounts or property) under the Award.

 

(g)          “Vesting Period” means, with respect to each Restricted Stock Unit,
the period beginning on the Date of Grant and ending on the third anniversary
thereof.

 

(h)         “Voluntary Retirement” means any voluntary termination by the
Participant as an employee of the Company (or any Parent or Subsidiary)
(i) after reaching age sixty-two (62) and completing sixty (60) full months of
continuous Service with the Company or its Parent or Subsidiaries or (ii) after
reaching age fifty-five (55), where the Participant’s age plus years of
continuous employment with the Company or its Parent or Subsidiaries equals at
least seventy (70).

 

--------------------------------------------------------------------------------


 

2.                                      Grant of Restricted Stock Units. 
Subject to the terms and conditions set forth herein and in the Plan, the
Company hereby grants to the Participant the Restricted Stock Units.  Each
Restricted Stock Unit represents an unfunded unsecured right of the Participant,
upon vesting of the Restricted Stock Unit, to receive one Share.

 

3.                                      Vesting.  Subject to the terms and
conditions set forth herein and in the Plan, the Restricted Stock Units shall
become 100% vested on the last day of the Vesting Period (the “Vesting Date”),
provided the Participant has remained in Service from the Date of Grant through
the Vesting Date.

 

Notwithstanding the foregoing,

 

(i)                               if the Participant ceases to be in Service
prior to the Vesting Date as a result of the Participant’s death or Disability,
the Restricted Stock Units shall become 100% vested as of the date of such
cessation of Service;

 

(ii)                            if the Participant’s Service terminates during
the Vesting Period due to the Participant’s Voluntary Retirement, then the
Restricted Stock Units shall continue to vest as if the Participant had
continued in Service through the Vesting Date; provided, however, that (A) if
the Participant’s Service terminates due to the Participant’s Voluntary
Retirement prior to the date of a Qualifying Change in Control that occurs after
the Date of Grant, the Restricted Stock Units shall become 100% vested as of the
date of the Qualifying Change in Control and (B) if the Participant’s Service
terminates due to the Participant’s Voluntary Retirement after the date of a
Qualifying Change in Control that occurs after the Date of Grant, the Restricted
Stock Units to the extent outstanding shall become 100% vested as of the date of
such termination; and

 

(iii)                         if within two (2) years following a Change in
Control that occurs after the Date of Grant, the Participant’s Service as an
employee is involuntarily terminated by the Company (or successor thereto, or a
Parent or Subsidiary), whether or not for Cause, the Restricted Stock Units to
the extent outstanding shall become 100% vested as of the date of such cessation
of Service.

 

4.                                      Forfeiture of Restricted Stock Units. 
If at any time the Participant ceases Service for any reason other than death,
Disability or Voluntary Retirement during the Vesting Period, the Restricted
Stock Units shall be forfeited by the Participant and deemed canceled by the
Company and the Participant shall thereupon cease to have any right or be
entitled to receive any Shares under those forfeited Restrict Stock Units.

 

5.                                      Rights of Participant.  The Participant
shall not have the rights of a stockholder of the Company with respect the
Shares represented by the Restricted Stock Units, including, without limitation,
the right to vote the Shares represented by the Restricted Stock Units, unless
and until such Shares have been delivered to the Participant in accordance with
Paragraph 9.

 

6.                                      Dividend Equivalents.  The Participant
shall not receive cash dividends on the Restricted Stock Units, but instead
shall, with respect to each Restricted Stock Unit, be entitled to a cash payment
from the Company determined on each cash dividend payment date with respect to
the Shares with a record date occurring at any time following the Date of Grant
but prior to the date that the Shares represented by the Restricted Stock Units
are delivered to the Participant in accordance with Paragraph 9.  Such cash
payment shall be equal to the dividend that would have been paid on the Share
represented by each Restricted Stock Unit had the Share been issued and
outstanding and entitled to the dividend.  Cash payments for each cash dividend
payment date with respect to the Shares with a record date occurring prior to
the date that the Shares represented by the Restricted Stock Units vest are
delivered to the Participant in accordance with Section 9 shall be accrued until
such delivery date and paid to the Participant at the same time delivery of the
Shares represented by the Restricted Stock Units is made to the Participant in
accordance with Section 9, subject to applicable withholding.  However, no such
dividend equivalent payments shall be paid if the Participant does not vest in
the Restricted Stock Units.

 

7.                                      Notices.  Any notice to the Company
provided for in this instrument shall be addressed to the Compensation Committee
at 1300 Morris Drive, Chesterbrook, PA 19087, and any notice to the Participant
shall be addressed to such Participant at the current address shown on the
payroll of the Company, or to such other address as the Participant may
designate to the Company in writing. Any notice shall be delivered by hand, sent
by overnight courier or telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.

 

8.                                      Securities Laws, etc.  The Administrator
may from time to time impose any conditions on the Restricted Stock Units, and
the Shares represented by the Restricted Stock Units, as it deems necessary or
advisable to ensure that the Plan and this Award satisfy the conditions of
Rule 16b-3, and that such Shares are issued and resold in compliance with the

 

2

--------------------------------------------------------------------------------


 

Securities Act of 1933, as amended.  The Company may require that the
Participant represent that the Participant is holding the Shares for the
Participant’s own account and not with a view to or for sale in connection with
any distribution of the Shares, or such other representation as the
Administrator deems appropriate.

 

9.                                      Delivery of Shares.

 

(a)         Notwithstanding any provision of this Award Agreement or the Plan to
the contrary (other than Section 11 and Section 14(b) hereof and Section 17 of
the Plan), the Shares represented by the Restricted Stock Units (or such other
consideration as permitted by Section 21(b) of the Plan) that have become
nonforfeitable shall only be delivered to or on behalf of the Participant (in
certificate or electronic form) on the earliest of:

 

(i)                         the Vesting Date;

 

(ii)                      the date that the Participant’s Service ceases due to
the Participant’s death or Disability;

 

(iii)                   if the Participant’s Service as an employee is
involuntarily terminated by the Company (or successor thereto or Parent
Subsidiary), whether or not for Cause, within two (2) years following a Change
in Control, the date of such termination;

 

(iv)                  the date of a Change in Control that occurs after the Date
of Grant if such Change in Control constitutes a Qualifying Change in Control
and if the Participant’s Service has terminated by reason of Voluntary
Retirement on or prior to the date of such Change in Control; or

 

(v)                     if the Participant’s Service has not terminated by
reason of Voluntary Retirement on or prior to a Change in Control that occurs
after the Date of Grant, as of the earliest of (A) the date that the
Participant’s Service terminates by reason of Voluntary Retirement following
such Change in Control, (B) the date that the Restricted Stock Units become
vested pursuant to Section 21(a) of the Plan or (C) the date that the
Administrator exercises its discretion to vest and deliver such Shares (or other
consideration) to the Participant pursuant to Section 21(b) of the Plan.

 

(b)         The Shares will be delivered without payment from the Participant
and without any legend or restrictions, except for such restrictions as may be
imposed by the Administrator, in its sole judgment, under Paragraph 8, provided
that no certificates for Shares will be delivered to the Participant until
appropriate arrangements have been made with the Company for the withholding of
any Taxes which may be due with respect to such Shares.  The Company may
condition delivery of certificates for Shares upon the prior receipt from the
Participant of any undertakings which it may determine are required to ensure
that the certificates are being issued in compliance with federal and state
securities laws.

 

(c)          The right to payment of any fractional Shares shall be satisfied in
cash, measured by the product of the fractional amount times the Fair Market
Value of a Share on the Vesting Date (or the date that the cessation of the
Participant’s Service due to the Participant’s death or Disability or other date
on which the Restricted Stock Units become vested under Section 3, if earlier)
determined by the Administrator.

 

10.                               Withholding Taxes.

 

(a)         The issuance of the Shares shall be subject to the collection of all
applicable Taxes.  The Taxes may be paid in one or both of the following forms:

 

(i)                         delivery of a check to the Company in the amount of
such Taxes, or

 

(ii)                      through a Share withholding procedure pursuant to
which the Company will withhold, at the time of such issuance, a portion of the
Shares with a Fair Market Value (measured as of the applicable issuance date)
equal to the amount of those Taxes; provided, however, that the amount of any
Shares so withheld shall not exceed the amount necessary to satisfy the
Company’s required tax withholding obligations using the minimum statutory
withholding rates for federal and state tax purposes that are applicable to
supplemental taxable income.

 

(b)         Notwithstanding the foregoing provisions of this Section 10, the
employee portion of the federal, state and local employment taxes required to be
withheld by the Company in connection with the vesting (or deemed vesting by
reason of the Participant being or becoming eligible for Voluntary Retirement)
of the Shares or any other amounts hereunder (the

 

3

--------------------------------------------------------------------------------


 

“Employment Taxes”) shall in all events be collected from the Participant no
later than the last business day of the calendar year in which the Shares or
other amounts vest (or are deemed vested) hereunder.  Accordingly, to the extent
one or more vested Shares are issued, or other amounts are distributed, in a
year subsequent to the calendar year in which those Shares or other amounts vest
(or are deemed vested), the Participant shall, on or before the last business
day of the calendar year in which the Shares or other amounts vest (or are
deemed vested), deliver to the Company a check payable to its order in the
dollar amount equal to the Employment Taxes required to be withheld with respect
to those Shares or other amounts.  The provisions of this Section 10(b) shall be
applicable only to the extent necessary to comply with the applicable tax
withholding requirements of Code Section 3121(v).

 

(c)          The Company shall collect the Taxes with respect to each non-Share
distribution (including a dividend-equivalent payment) by withholding a portion
of that distribution equal to the amount of the applicable Taxes, with the cash
portion of the distribution to be the first portion so withheld.

 

11.                               Special Forfeiture and Repayment Rules.

 

(a)         The Participant hereby acknowledges and agrees that in the event
that the Participant experiences a Triggering Event (as defined in the Plan and
including, without limitation, the occurrence of a breach by the Participant of
the non-competition or non-solicitation covenants set forth in Attachment A of
the Plan) and unless the Administrator or its delegate determines otherwise,
then:

 

(i)                         any of the Restricted Stock Units (and related
dividend equivalents) that remain unvested as of the date the Administrator or
its delegate determines that the Participant has experienced a Triggering Event,
and any Restricted Stock Units (or related dividend equivalents) that have so
vested but the Shares represented by such Restricted Stock Units (or related
dividend equivalents) have not yet been delivered in accordance with Section 9,
shall be immediately and automatically forfeited; and

 

(ii)                      if the Restricted Stock Units have vested and the
Shares represented by such Restricted Stock Units (and related dividend
equivalents) have been delivered to the Participant in accordance with Section 9
within the 12-month period immediately prior to the date of the acts or
omissions that gave rise to such Triggering Event or anytime thereafter, within
10 days of receiving written notice from the Company that a Triggering Event has
occurred, the Participant shall deliver to the Company a number of unrestricted
Shares equal to the number of Shares and any cash delivered to the Participant
in respect of the Restricted Stock Units (and related dividend equivalents)
during such period; provided that if, at the time delivery of the Shares by the
Participant is required, the Participant cannot deliver a number of unrestricted
Shares equal to the number of Shares delivered to the Participant in respect of
the Restricted Stock Units during such period, in addition to the delivery of
the number of unrestricted Shares by the Participant at such time, the
Participant shall be required to pay to the Company an amount equal to the
product of the number of such Shares delivered to the Participant in respect of
the Restricted Stock Units during such period (less the number of Shares
contemporaneously delivered by the Participant to the Company), multiplied by
the Fair Market Value of one Share as of the date the Restricted Stock Units
became vested.

 

(b)         The Administrator shall determine in its sole discretion whether a
Triggering Event has occurred with respect to the Participant.

 

(c)          The Participant hereby acknowledges and agrees that the
restrictions contained in the Plan are being made for the benefit of the Company
in consideration of the Participant’s receipt of the Award.  The Participant
further acknowledges that the receipt of the Award is a voluntary action on the
part of the Participant and that the Company is unwilling to provide the Award
to the Participant without including the restrictions contained in the Plan.

 

(d)         The Participant hereby consents to a deduction from, and set-off
against, any amounts owed to the Participant by the Company or its affiliates
from time to time (including, but not limited to, amounts owed to the
Participant as wages, severance payments or other fringe benefits) to the extent
of the amounts owed to the Company by the Participant under this Award
Agreement.

 

(e)          The Special Forfeiture and Repayment Rules provisions of this Award
Agreement and the Plan are in addition to, not in lieu of, any other obligation
and/or restriction that the Participant may have with respect to the Company,
whether by operation of law, contract, or otherwise, including, without
limitation, any non-competition and non-solicitation obligations contained in an
employment agreement entered into by and between the Participant and the Company
or any of its affiliates.

 

4

--------------------------------------------------------------------------------


 

(f)           The Participant hereby further agrees that the Participant shall
be subject to any clawback, recoupment or other similar policy that the Company
adopts and acknowledges and agrees that the Restricted Stock Units (and related
dividend equivalents) hereunder granted, the Shares issued or to be issued
and/or amounts paid or to be paid hereunder and/or amounts received with respect
to any sale of such Shares, shall be subject to potential cancellation,
recoupment, rescission, payback or other action in accordance with the terms of
such policy.  The Participant agrees and consents to the Company’s application,
implementation and enforcement of (i) any such policy established by the Company
that may apply to the Participant and (ii) any provision of applicable law
relating to cancellation, rescission, payback or recoupment of compensation, and
expressly agrees that the Company may take such actions as are necessary to
effectuate such policy or applicable law without further consent or action being
required by the Participant.  To the extent that the terms of this Agreement and
such policy conflict, then the terms of such policy shall prevail.

 

12.      Transferability.  The Restricted Stock Units (and the underlying Shares
(and related dividend equivalents)) may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant other
than by will or by the laws of descent and distribution, and any purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance not
permitted by this Section 12 shall be void and unenforceable.  However, any
Shares (and related dividend equivalents) which vest hereunder but otherwise
remain unissued at the time of the Participant’s death, shall be issued to the
Participant’s designated beneficiary or beneficiaries of this Award or in the
absence of such designated beneficiaries, pursuant to the provisions of the
Participant’s will or laws of descent and distribution.

 

13.                               Restrictive Covenants and Other Attachments. 
The Participant hereby agrees to the Restrictive Covenants set forth in
Attachment A of the Plan and acknowledges and agrees to the provisions of
Attachment B of the Plan.

 

14.                               Section 409A.

 

(a)         It is the intention of the parties that the provisions of this
Agreement shall, to the maximum extent possible, be exempt from Code
Section 409A.  Accordingly, to the extent there is any ambiguity as to whether
one or more provisions of this Agreement would otherwise contravene the
requirements or limitations of Code Section 409A and the Treasury Regulations
applicable thereunder, then those provisions shall be interpreted and applied in
a manner that does not result in a violation of the requirements or limitations
of Code Section 409A and the Treasury Regulations thereunder.

 

(b)         However, to the extent this Agreement should be deemed to create a
deferred compensation arrangement subject to the requirements of Code
Section 409A, then no Shares or other amounts which become issuable or
distributable under this Agreement by reason of the Participant’s cessation of
Service shall actually be issued or distributed to the Participant until the
date of the Participant’s separation from service within the meaning of Treasury
Regulation 1.409A-1(h) or as soon thereafter as administratively practicable,
but in no event later the fifteenth day of the third calendar month following
the date of such separation from service, unless a delayed commencement date is
otherwise required pursuant to Section 14(c).

 

(c)          No Shares or other amounts which become issuable or distributable
under this Agreement by reason of the Participant’s separation from service
shall actually be issued or distributed to the Participant prior to the earlier
of (i) the first day of the seventh (7th) month following the date of such
separation from service or (ii) the date of the Participant’s death, if the
Participant is deemed at the time of such separation from service to be a
specified employee under Treasury Regulation 1.409A-1(i), as determined by the
Administrator in accordance with consistent and uniform standards applied to all
other Code Section 409A arrangements of the Company, and such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A(a)(2).  The deferred Shares or other distributable
amount shall be issued or distributed in a lump sum on the first day of the
seventh (7th) month following the date of the Participant’s separation from
service or, if earlier, the first day of the month immediately following the
date the Company receives proof of the Participant’s death.  In no event shall
the Participant have the right to determine the calendar year in which any such
issuance or distribution is to occur.

 

15.                               Miscellaneous.

 

(a)         The Award granted hereunder shall not confer upon the Participant
any right to continue in Service and shall not interfere in any way with the
right of the Company (or any Parent or Subsidiary) to terminate the
Participant’s Service at any time.  The right of the Company (or any Parent or
Subsidiary) to terminate at will the Participant’s Service at any time for any
reason is specifically reserved.

 

(b)         The Award granted hereunder is subject to the approval of the Plan
by the shareholders of the Company to the extent that such approval (i) is
required pursuant to the rules and regulations of the New York Stock Exchange,
or (ii) is required to satisfy the conditions of Rule 16b-3.

 

5

--------------------------------------------------------------------------------


 

(c)          The Participant acknowledges that the Company has not advised the
Participant regarding the Participant’s tax liability in connection with the
grant or vesting of the Restricted Stock Units (and related dividend
equivalents) or the delivery of the Shares represented by the Restricted Stock
Units (and related dividend equivalents).  The Participant is not relying on any
statements or representations of the Company or any of its agents in regard to
such liability.  The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of the transactions contemplated by this Award Agreement.

 

(d)         The validity, performance, construction and effect of this Award
shall be governed by and determined in accordance with the law of the State of
Delaware, without giving effect to conflicts of laws principles thereof.

 

(e)          Except to the extent otherwise provided in this Agreement, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the Company and its successors and assigns and the Participant, the
Participant’s assigns, the legal representatives, heirs and legatees of the
Participant’s estate and any beneficiaries of the Award designated by the
Participant.

 

(f)           This Agreement shall not in any way affect the right of the
Company to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

 

(g)          The Participant has received a copy of the Plan, a copy of which is
attached hereto, has been provided with the opportunity to read the Plan and is
familiar with the terms and provisions thereof and hereby accepts this Award
subject to all of the terms and provisions of this Award Agreement and the Plan,
including, without limitation, the Special Forfeiture and Repayment
Rule provisions of the Plan.  The Participant hereby acknowledges the receipt of
the prospectus for the Plan, a copy of which is attached hereto.  All decisions
or interpretations of the Administrator upon any questions arising under the
Plan or this Award Agreement shall be binding, conclusive and final.

 

13.                               GRANT ACCEPTANCE.  YOU MUST ACCEPT THE TERMS
OF THIS AWARD AGREEMENT WITHIN 60 DAYS OF RECEIPT IN ACCORDANCE WITH THE
PROCEDURES SPECIFIED BY THE COMPANY.  IF YOU DO NOT ACCEPT THE TERMS AS
INSTRUCTED, THIS AGREEMENT WILL AUTOMATICALLY, WITHOUT FURTHER ACTION OF THE
COMPANY OR THE ADMINISTRATOR, TERMINATE AND THE AWARD WILL BE FORFEITED AT
MIDNIGHT ON THE 60TH DAY.  ACCEPTANCE OF THIS AWARD AGREEMENT CONSTITUTES YOUR
CONSENT TO ANY ACTION TAKEN UNDER THE PLAN AND THIS AWARD AGREEMENT AND YOUR
AGREEMENT TO BE BOUND BY THE COVENANTS AND AGREEMENTS CONTAINED IN ATTACHMENT A
AND ATTACHMENT B OF THE PLAN.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Award Agreement effective as of the Date of Grant.

 

 

AMERISOURCEBERGEN CORPORATION

 

6

--------------------------------------------------------------------------------